Opinion by
Willson, J.
§ 107. Account. Appellee sued appellants upon a claim for work done in putting up some lattice work, and making several tables and platforms. He verified his claim by affidavit in accordance with article 2266 of the Revised Statutes, and recovered judgment upon it without adducing further evidence than the claim itself. Held, the claim sued upon is not an account within the meaning of article 2266, and the verification of it by affidavit did not dispense with proof of it. [McCamant v. Batsell, 59 Tex. 363; R. R. Co. v. Smith, ante, p. 44.] The judgment is without' competent evidence to support it.
Reversed and remanded.